Citation Nr: 1332331	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for postoperative residuals of a trimalleolar fracture of the left ankle  with repair of the deltoid ligament and secondary hallix valgus bunion pain with degenerative changes of the first metatarsophalangeal joint of the left foot, currently assigned a 30 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) with the Pennsylvania Army National Guard from November 1991 to April 1992.  The Veteran also had active service for two days in August 1997 during a period of inactive duty for training (INACDUTRA) in which service-connected injuries were granted by the RO.  See 38 U.S.C.A. § 101(24)(C) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2013, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

During the April 2013 hearing, it was suggested that the Veteran had left knee and left hip disorders related to his to his back.  The Veteran is service-connected for a back disability; however, it is unclear as to whether he intended to file a claim for secondary service connection. See e.g., April 2013 hearing testimony at pages 7-8.  Nevertheless, those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the left knee and left hip issues, and they are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Before addressing the merits of the increased rating and TDIU claims, the Board finds that additional development of the evidence is required.

First, the claims file does not contain any VA treatment records dated since February 2006 from the VA Medical Centers (VAMCs) in Pittsburgh and Erie, Pennsylvania.  The Veteran has identified the existence of additional VA treatment records not present in the claim folder.  Specifically, the Veteran has stated that he received VA inpatient psychiatric treatment at the VAMC in Pittsburgh in January 2013 after an attempted suicide and VA outpatient pain management treatment for his left ankle at the same facility, to include steroid injections in September 2012.  See December 2012 VA Form 9; June 2013 Veteran's statement;   In general, he has alleged VA treatment in some form since 2006.  These records may be relevant to the claims on appeal, yet there have been no attempts to obtain them.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, on remand, the RO/AMC should attempt to secure these outstanding VA treatment records.

Second, the Veteran has stated that he received vocational counseling at a state government facility, the Pennsylvania Office of Vocational Rehabilitation, from 2008 to 2010, so that he could begin training opportunities for employment.  See e.g., September 2011 Veteran's statement; April 2013 hearing testimony at pages 18-19.  These records are not present in the claims folder, yet would likely be relevant to his TDIU claim on appeal.  In Moore v. Gober, 10 Vet. App. 436, 440 (1997), the Court held that, when a Veteran states that he or she was seen by a vocational rehabilitation counselor and the record does not contain that evidence, VA is obliged to try to obtain and consider such records in evaluating a claim for TDIU.  

VA is required to make reasonable efforts to obtain all relevant records, including private records and state government vocational rehabilitation records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the RO/AMC shoulder contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any Pennsylvania Office of Vocational Rehabilitation records dated from 2008 to 2010.

Third, the Veteran testified that he has applied for Social Security Administration (SSA) disability benefits, but indicated that no determination has been rendered yet.  See April 2013 hearing testimony at page 25.  It is unclear as to whether a decision may have been rendered following his testimony.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability determinations by SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 134, 140 (1993).  The Veteran's SSA records are not associated with the file; therefore, the RO/AMC should attempt to obtain them before deciding the increased rating and TDIU claims, as these records may be pertinent.  Id.  

Fourth, the Veteran should be scheduled for an additional VA examination to ascertain the current severity of his service-connected left ankle and left foot disabilities.  In a December 2012 VA Form 9, he asserted that his left ankle and left foot conditions had worsened since his last VA examination in May 2011.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, in this case, it is essential that the VA examiner obtain x-rays of the left ankle and left foot, as the Veteran has consistently alleged he is entitled to a higher 40 percent rating for his left ankle due to nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  An x-ray report is needed to determine whether there is nonunion or malunion.  Therefore, the Board finds that a more recent VA examination with x-rays is necessary in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should request VA medical records from the VAMCs in Pittsburgh and Erie, Pennsylvania, dated from February 2006 to the present.  The request should include VA inpatient psychiatric treatment in January 2013 after an attempted suicide and VA outpatient pain management treatment for the Veteran's left ankle, to include steroid injections in September 2012.

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The RO/AMC should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain Pennsylvania Office of Vocational Rehabilitation records dated from 2008 to 2010.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, then the RO/AMC should attempt to obtain them, and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

3.  The RO/AMC should obtain and associate with the claims file any available decision from the Social Security Administration (SSA) granting or denying benefits to the Veteran and the records upon which the decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records. (The Veteran has testified that he has applied for SSA disability benefits, but no determination has been rendered yet.  See April 2013 hearing testimony at page 25).  

If the search for such SSA records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After securing any additional records as described above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected left ankle and left foot disabilities.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claims.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, current x-rays of the left ankle and left foot should be obtained to determine if the Veteran has nonunion or malunion of the tibia and fibula.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The claims file should be available to the examiner for review.  

The examiner should comment on the severity of the Veteran's service-connected left ankle and left foot disabilities and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  In particular, the examiner should indicate whether there is malunion or nonunion of the tibia and fibula, state whether there is loose motion requiring a brace, and comment on whether the Veteran's ankle disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up.  

In addition, the examiner should discuss the effect of the Veteran's left ankle and left foot disability on his occupational functioning and daily activities.  

The examiner should provide a complete rationale for any opinions provided.

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. Further development may include obtaining an examination and/or additional medical opinion in connection with the TDIU claim.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  In the SSOC, the RO/AMC should consider whether the Veteran is entitled to a higher or separate rating under any other applicable diagnostic code. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

